Citation Nr: 0910018	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-01 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel





INTRODUCTION

The Veteran had active service from December 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Cleveland, Ohio, Regional Office (Tiger Team) of the 
Department of Veterans Affairs (VA).  Jurisdiction of the 
Veteran's claim file is maintained at the VA Regional Office 
(RO) in Houston, Texas.

The Veteran also perfected an appeal of the RO's denial of 
service connection for tinnitus.  However, the RO resolved 
that issue in the Veteran's favor in an April 2006 decision.  
He has not since appealed either the initial rating or 
effective date assigned for that condition.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the veteran must 
separately appeal these downstream issues).  Therefore, the 
Board does not have jurisdiction to review these issues.


FINDINGS OF FACT

1.  There is sufficient evidence demonstrating that the 
Veteran experienced combat during his service in Korea.

2.  The Veteran is currently diagnosed as having PTSD as a 
result of experiencing combat related trauma during his 
service in Korea.


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be discussed further.  

Governing Laws and Regulations for Service Connection for 
PTSD

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).

If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. 
App. 353 (1998) (the Board must make a specific finding as to 
whether the veteran engaged in combat).

Conversely, if the VA determines the veteran did not engage 
in combat with the enemy, or that his alleged stressor does 
not involve combat, his lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates his testimony or 
statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  That said, 
corroboration of every detail of a claimed stressor, 
including his personal participation, is not required; 
rather, he only needs to offer independent evidence of a 
stressful event that is sufficient to imply his personal 
exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  Just because, however, a 
physician or other health professional accepted an 
appellant's description of his military experiences as 
credible and diagnosed him as suffering from PTSD does not 
mean the [Board is] required to grant service connection for 
PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  In this 
regard, a medical provider cannot provide supporting evidence 
that a claimed in-service event actually occurred based on a 
post-service medical examination.  Moreau, 9 Vet. App. at 
395-96.  The veteran's own statements will not be sufficient.  
Id.

When, however, there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Analysis - PTSD

The first requirement for service connection for PTSD is a 
diagnosis of PTSD.  See 38 C.F.R. § 4.125(a).  The Veteran 
has been diagnosed twice with PTSD.  See VA medical 
examination dated in April 2005, private medical record dated 
in August 2004.  Therefore, the Board concludes that the 
Veteran currently has PTSD.  

The second requirement for service connection for PTSD is 
credible evidence that the in-service stressor has actually 
occurred.  38 C.F.R. § 3.304(f).

In this case, the Board notes that there are no service 
treatment records (STRs) and limited service personnel 
records (SPRs) because some of the Veteran's records were 
destroyed in a fire at the National Records Center in 1973.  
The Board notes that there is an increased duty to the 
Veteran when service records may be missing.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005); O'Hare v. Derwinski, 1 
Vet App. 365, 367 (1991).  Therefore, the VA has a heightened 
duty to apply the benefit-of the-doubt rule to the Veteran's 
testimony.

Additionally, the Veteran's description of his service in 
Korea, his military occupational specialty (MOS) as an 
antiaircraft artillery automatic weapons chief, and his 
unit's receipt of the Presidential Unit Citation raises a 
strong probability that he was exposed to combat at various 
times during his service.  See Veteran's Report of Separation 
and stressor statements to VA dated in February 2007, and 
October 2004.  The Republic of Korea Presidential Unit 
Citation was awarded to units of the Armed Forces of the 
United States that displayed great gallantry under extremely 
hazardous conditions during the Korean War.  Therefore, the 
Board concludes that the Veteran was engaged in combat and 
the Veteran is afforded the combat presumption such that his 
alleged stressors do not require corroboration.  38 C.F.R. § 
3.304(f)(1).

The Veteran has alleged that he was exposed to three combat 
stressors.  In his October 2004 PTSD questionnaire, the 
Veteran stated that while in Korea in 1952 he witnessed the 
destruction of a truck behind him and that at some point in 
1952-53 he witnessed the serious injury of a friend by 
shrapnel.  In his VA medical examination for PTSD dated in 
April 2005, the Veteran indicated that he had difficulty 
remembering specific events, but reiterated that he recalled 
seeing the destruction of a half-track by a mine and the 
death of one soldier.  The Veteran also gave a stressor 
statement received in February 2007 where he indicated that 
at some point in 1953-54, during combat, the Veteran 
witnessed the death of a buddy killed by the enemy.  The 
statement went on to reiterate the claim of the destruction 
of a half-track by a mine and the consequent death of a 
fellow soldier.  The RO concluded in a formal finding in 
September 2008 that the Veteran had not provided sufficient 
information to verify his PTSD stressors with the U.S. Army 
and Joint Services Records Research Center (JSRRC).  However, 
the Veteran's description of his combat experiences is 
consistent with the places, types, and circumstances of his 
service in Korea.  See 38 C.F.R. § 3.304(d).  With both the 
combat presumption as well as the heightened duty due to 
missing records in effect, without any clear and convincing 
evidence to the contrary, the Board concludes that the 
Veteran has provided sufficient evidence that he has 
experienced the alleged combat stressors.  

The third requirement for service connection for PTSD is 
medical evidence of a link between the current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
The VA medical examination from April 2005 and the private 
medical examination from August 2004 both provide diagnoses 
that the Veteran's current PTSD is connected to his combat 
stressors.  Thus, the Board concludes that the evidence of 
record establishes a link between the Veteran's PTSD and his 
in-service stressors.

In conclusion, giving the Veteran the benefit of the doubt, 
his stressors are sufficiently corroborated; thus, 
service connection for PTSD is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  This decision does not in any 
way suggest that his additionally diagnosed impairment of 
dementia and depression are the result of his service in 
Korea.  See VA medical examination from April 2005 and 
private medical examination from August 2004.  However, the 
precise nature and extent of his now service-connected PTSD 
is not before the Board at this time.  Only when the RO rates 
the PTSD will this become a pertinent consideration.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).


ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


